In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
 
No. 16‐1099 
UNITED STATES OF AMERICA, 
                                                 Plaintiff‐Appellee, 

                                 v. 

AYIKO L. PAULETTE, 
                                              Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Southern District of Illinois. 
       No. 14‐CR‐30152‐NJR‐01 — Nancy J. Rosenstengel, Judge. 
                     ____________________ 

      ARGUED MARCH 1, 2017 — DECIDED MAY 30, 2017 
                ____________________ 

   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. Ayiko Paulette helped found the 
Waverly Crips  street  gang  in  East St. Louis,  Illinois,  during 
the late 1980s and early 1990s. By 2012 he and the gang were 
trafficking large amounts of drugs in the area. Before his luck 
ran out in 2014, Paulette was leading the gang and managing 
its drug trade. He even controlled the sale of illegal drugs in 
nearby  Washington Park,  Illinois,  and  had  many  people 
2                                                        No. 16‐1099 

working  for  him.  Things  unraveled,  though,  after  Paulette 
sold  105 grams  of  cocaine  to  an  informant  during  two  con‐
trolled buys in May 2014. Two months later, authorities were 
waiting when Paulette and eight travel companions got off a 
train in St. Louis. They were returning from a supply run to 
Texas. Seven of them were carrying a total of 2.4 kilograms of 
cocaine in packages concealed under their clothing. 
    Paulette eventually pled guilty to eight counts related to 
drug trafficking and was sentenced to a total of 300 months in 
prison. He appeals that sentence, focusing on the count charg‐
ing him with conspiracy to distribute controlled substances in 
violation of 21 U.S.C. §§ 846 and 841(a)(1). Paulette disputes 
the scope of the conspiracy and argues that the district court, 
in calculating his imprisonment range under the Sentencing 
Guidelines, wrongly counted certain years of drug dealing as 
relevant  conduct  under  U.S.S.G.  § 1B1.3.  We  affirm  his  sen‐
tence. 
I.  Factual Background 
    The  indictment  charged  that  Paulette  and  nine  others, 
along  with  additional  unnamed  “persons  known  and  un‐
known,”  had  conspired  to  distribute  controlled  substances 
from January 2007 to July 2014. The conspiracy count specifi‐
cally  alleged  that,  in  addition  to  heroin,  the  offense  had  in‐
volved  at  least  five kilograms  of  cocaine  and  no  less  than 
fifty grams  of  methamphetamine.  Despite  pleading  guilty, 
Paulette refused to admit precise drug quantities. He also de‐
clined to endorse the government’s factual basis detailing its 
position about the timeframe of the conspiracy and the people 
involved. During the plea colloquy, Paulette said only that he 
had  “sold  drugs”  and  “violated  the  law.”  He  did 
No. 16‐1099                                                         3

acknowledge, however, that in the event of trial the govern‐
ment  could  produce  evidence  consistent  with  its  version  of 
the  facts.  He  also  admitted  in  his  plea  agreement  that  “the 
amount of cocaine that was involved in the conspiracy … was 
5 kilograms  or  more,  and  the  amount  of  methamphetamine 
(actual) that was involved in the conspiracy … was 50 grams 
or more.” 
     Later, in the presentence report, the probation officer re‐
counted  Paulette’s  long  history  of  drug  dealing,  including 
with  persons  not  specifically  identified  in  the  indictment. 
That history included Paulette’s regular cocaine sales to Lu‐
cille Brim  from  about  May  through  November  2011,  to 
Paul Barnett from October 2011 through November 2012, and 
to  Joe Garcia  in  October 2012.  Altogether  Paulette  had  sold 
more than 4.6 kilograms of cocaine to Brim, Barnett, and Gar‐
cia.  The  probation  officer  also  recapped  Paulette’s  metham‐
phetamine dealings from this same timeframe. Paulette had 
sold  Barnett  396 grams  of  “ice,”  a  highly  purified  form  of 
methamphetamine, also known as crystal methamphetamine, 
in several transactions between the summer of 2012 and De‐
cember 2012. Likewise, during most of 2012 Paulette had traf‐
ficked ice with Garcia and Marcus Lewis—more than 1.5 kil‐
ograms total. Until September of that year, Paulette had been 
delivering to Lewis directly, but then he arranged for Garcia 
to begin supplying the ice. Garcia did so until the following 
month when he was caught with a quantity of ice and cocaine 
intended for Lewis and Paulette. 
    The probation officer also detailed trafficking activity after 
2012. That included the March 2013 search of Paulette’s house 
by police officers investigating reports of gunshots in the area. 
Inside  the  house  the  officers  found  guns,  ammunition,  and 
4                                                                No. 16‐1099 

2.5 grams of cocaine. Also covered in the presentence report 
were Paulette’s sales to Allen Henry, a named co‐conspirator. 
For  three  months  in  early  2014,  Paulette  was  providing  co‐
caine to Henry every other day, for a total exceeding 2.4 kilo‐
grams. He also supplied 56 grams of heroin to Henry over the 
course of four deals. And as mentioned above, the activity in‐
cluded two controlled buys of cocaine and the supply run to 
Texas in 2014. 
   In calculating the quantity of drugs involved in the con‐
spiracy, the probation officer aggregated the cocaine, ice, and 
heroin from transactions before 2013 involving Brim, Barnett, 
Garcia,  and  Lewis.  The  probation  officer  also  included 
amounts from transactions in 2013 and 2014 involving Henry. 
The probation officer included, too, drugs from the search of 
Paulette’s home, the amounts from the two controlled buys, 
and the cocaine seized from Paulette’s travel companions in 
July 2014.1 
    In sum, the probation officer concluded, Paulette had traf‐
ficked approximately nine kilograms of cocaine, 56 grams of 
heroin,  and  1.9  kilograms  of  ice.  These  amounts  add  up  to 
40,133  kilograms  of  “marijuana  equivalent,”  see U.S.S.G. 
§ 2D1.1  cmt. n.8(B),  and  result  in  a  base  offense  level  of  36. 

                                                 
     1  One  of  those  travel  companions  was  a  nephew,  Akeelan  Paulette, 

whose role as a courier resulted in convictions for conspiracy to distribute 
controlled substances and traveling interstate in support of racketeering. 
Akeelan  Paulette  filed  a  notice  of  appeal  challenging  those  convictions, 
but his appointed lawyer in that case (No. 16‐1366) filed a motion assert‐
ing that the appeal is frivolous and seeking leave to withdraw from further 
representation. See Anders v. California, 386 U.S. 738 (1967). The two ap‐
peals were consolidated, but in light of the Anders motion, we decide Ak‐
eelan Paulette’s case in a separate non‐precedential order. 
No. 16‐1099                                                      5

With a total offense level of 43 and a criminal‐history category 
of II, Paulette’s guideline sentence would be life in prison. 
    Paulette  objected  to  including  drug  amounts  from  his 
transactions  before  2013  with  Brim,  Barnett,  Garcia,  and 
Lewis. He argued that his trafficking activity with these indi‐
viduals was not part of or relevant to the charged conspiracy, 
which Paulette insisted did not begin until 2013. His lawyer 
conceded  at  sentencing,  however,  that  Paulette’s  objection 
was “general in nature, meant to preserve this record for ap‐
pellate purposes.” The district court overruled the objection, 
reasoning that Paulette’s drug dealing with those four people, 
which the court characterized as “jointly undertaken criminal 
activity,”  was  relevant  conduct  under  U.S.S.G.  § 1B1.3.  The 
court found that because the indictment charged a conspiracy 
running from January 2007 to July 2014, “that is the offense of 
conviction and anything back to then would be appropriately 
included.”  After  determining  that  the  Guidelines  called  for 
life imprisonment, the court exercised its judgment under 18 
U.S.C. § 3553(a) and imposed a total sentence of 300 months. 
II.  Analysis 
    On appeal Paulette maintains that his dealings from 2011 
and 2012 involving Brim, Barnett, Garcia, and Lewis should 
not count as relevant conduct for the drug‐trafficking conspir‐
acy. He relies on the premise that, regardless of the allegations 
in the indictment, he never admitted conspiring to distribute 
drugs  before  March 2013  or  with  anyone  other  than  his 
named coconspirators—Allen Henry and those with him on 
the train from Texas. Paulette says that the conspiracy he ad‐
mitted  joining  began  only  in  March 2013  when  authorities 
searched  his  home  and  found  cocaine.  He  does  not  dispute 
that he is accountable for the drug quantities from that period, 
6                                                          No. 16‐1099 

which are 5,042 grams of cocaine and 56 grams of heroin, the 
guideline  equivalent  of  1,064 kilograms  of  marijuana.  Nor 
does Paulette dispute that this amount subjects him to an in‐
creased  statutory  minimum  sentence,  see  21  U.S.C. 
§ 841(b)(1)(A).  Nevertheless,  counting  only  this  quantity 
would substantially lower his base offense level and guideline 
range. 
    The  government  argues  that  Paulette’s  sentencing  chal‐
lenge should be rejected because his guilty plea amounted to 
an admission to the truth of every detail alleged in the con‐
spiracy count of the indictment. From that premise, the gov‐
ernment  reasons  that  Paulette  effectively  admitted  that  the 
conspiracy spanned the period from 2007 through July 2014, 
that he conspired with the named co‐conspirators as well as 
“other persons known and unknown,” and that he conspired 
to  distribute  heroin  and  certain  minimum  quantities  of  co‐
caine and methamphetamine. 
    The  government’s  argument  reaches  too  far.  A  plea  of 
guilty admits only the essential elements of the offense. United 
States v. Dean, 705 F.3d 745, 747 (7th Cir. 2013); United States v. 
Kilcrease,  665 F.3d  924,  929  (7th  Cir.  2012).  In  this  case,  that 
means  Paulette  admitted  knowingly  agreeing  with  at  least 
one other person to possess and distribute a controlled sub‐
stance. See 21 U.S.C. §§ 846, 841(a)(1); United States v. Garcia, 
580 F.3d 528, 535 (7th Cir. 2009). That is all his guilty plea ad‐
mitted. Drug type and quantity are not essential elements and 
need  not  be  proved  beyond  a  reasonable  doubt  unless  the 
government is seeking enhanced statutory penalties. See Gar‐
cia, 580 F.3d at 535; United States v. Bryant, 557 F.3d 489, 493 & 
n.4 (7th Cir. 2009); United States v. Kelly, 519 F.3d 355, 363 (7th 
Cir. 2008); United States v. Martinez, 518 F.3d 505, 509 (7th Cir. 
No. 16‐1099                                                           7

2008);  United States  v.  Bjorkman,  270 F.3d  482,  492  (7th Cir. 
2001). The alleged beginning and ending dates of a charged 
conspiracy  also  are  not  elements  of  the  crime. 
See United States  v.  Hatten‐Lubick,  525 F.3d  575,  581  (7th  Cir. 
2008); United States v. Spaeni, 60 F.3d 313, 315 (7th Cir. 1995). 
    The  government  relies  principally  on  our  opinion  in 
United  States  v.  Tolson,  988  F.2d  1494  (7th  Cir.  1993),  which 
quoted the Supreme Court to the effect that “a guilty plea is 
an admission of all the elements of a formal criminal charge,” 
id. at 1500, quoting McCarthy v. United States, 394 U.S. 459, 466 
(1969), but then broadened the language to say that by plead‐
ing guilty, the defendant admitted “all the facts in the indict‐
ment,”  including  the  starting  date  of  the  conspiracy.  Id. at 
1501. 
    But in the two decades since Tolson was decided, we have 
cited it for that more expansive proposition just once, and that 
was  in  a  non‐precedential  decision.  See United States  v.  Wil‐
liams, 250 F. App’x 725, 728 (7th Cir. 2007) (reasoning that de‐
fendant  could  not  contest  starting  date  of  conspiracy  after 
pleading guilty). In other opinions, we have been more care‐
ful to distinguish between “elements,” without which there is 
no crime, see Bjorkman, 270 F.3d at 492, and factual allegations 
that while significant, especially for sentencing, are not essen‐
tial for conviction, see, e.g., Garcia, 580 F.3d at 535; Kelly, 519 
F.3d  at  363;  Martinez,  518  F.3d  at 509;  United  States  v. Henry, 
408 F.3d 930, 934 (7th Cir. 2005). 
    In fact, less than a year after deciding Tolson, we sought to 
clarify that the passage given such weight by the government 
here  applies  “more  appropriately  to  situations  where  a  de‐
fendant is challenging an element of the offense … or the facts 
constituting such elements,” and we noted that the decisions 
8                                                      No. 16‐1099 

cited in Tolson do not support the broader reading. See United 
States  v.  Hernandez,  16 F.3d  1226,  *5–6  (7th  Cir.  1994)  (non‐
precedential decision) (rejecting government’s contention that 
defendant’s guilty plea admitted drug quantity alleged in in‐
dictment). Hernandez explained correctly that “for sentencing 
purposes the factual allegations contained in the indictment 
are not established irrefutably simply because the defendant 
pleaded guilty to the indictment.” Id. at *6. 
    Despite his effort to minimize his crimes during the plea 
colloquy,  Paulette  confessed  in  his  plea  agreement  to  more 
than just the essential elements of the conspiracy count. A de‐
fendant, of course, may admit far more than the elements of a 
charged crime by stipulating to facts in a plea agreement, by 
agreeing with the government’s factual basis, or even by an‐
swering the judge’s questions during the plea colloquy. Our 
decision in United States v. Savage, 891 F.2d 145 (7th Cir. 1989), 
which the government understands to be about the effect of a 
guilty plea, actually turns on these various types of additional 
admissions that give context to a guilty plea. See id. at 146–47, 
149–50. 
   Like  the  defendant  in  Savage,  Paulette  admitted—not 
through his guilty plea but through his plea agreement—that 
the  conspiracy  had  “involved”  at  least  five kilograms  of  co‐
caine  and,  more  significantly,  at  least  fifty grams  of  actual 
methamphetamine.  As  far  as  this  record  shows,  Paulette’s 
only  methamphetamine  transactions  occurred  before  2013 
with  people  who  are  not  named  in  the  indictment.  Those 
transactions—396 grams  of  ice  sold  to  Barnett  and  1.5 kilo‐
grams of ice trafficked with Garcia and Lewis—are linked to 
the  conspiracy  by  Paulette’s  admission  that  the  crime  “in‐
volved” at least fifty grams of that drug. That was enough to 
No. 16‐1099                                                       9

incur  a  statutory  minimum  of  ten years  in  prison  under  21 
U.S.C.  § 841(b)(1)(A)(viii).  That  admission  from  the  plea 
agreement is conclusive. See United States v. Krasinski, 545 F.3d 
546, 552 (7th Cir. 2008); United States v. Warneke, 310 F.3d 542, 
550 (7th Cir. 2002). The admission undermines Paulette’s later 
objection  at  sentencing  that  he  engaged  in  only  a  narrower 
conspiracy beginning in 2013 with only the people named in 
the indictment. 
    In oral argument Paulette tried  to avoid the  effect  of his 
admission  about  methamphetamine  in  the  plea  agreement. 
He did not deny being bound by his admission that at least 
fifty grams of methamphetamine was trafficked as part of the 
charged conspiracy, but his lawyer asserted that the quantity 
mentioned in the plea agreement related to never‐discovered 
transactions different from those documented in the presen‐
tence report. Paulette argued that what is documented in that 
report—1.9 kilograms instead of just fifty grams—was part of 
a separate conspiracy and thus not relevant conduct. This ex‐
planation lacks an evidentiary foundation and was not made 
to the district court. At the very least, given Paulette’s conces‐
sion that the charged conspiracy involved methamphetamine 
dealing, the district court did not err by incorporating into its 
calculation  of  drug  quantity  the  only  evidence  of  metham‐
phetamine dealing known to the court. 
    That reliance on the admission concerning methampheta‐
mine answers Paulette’s additional contention that the district 
court did not explain adequately how the disputed transac‐
tions  are  relevant  conduct.  We  also  are  not  persuaded  that 
Paulette’s objection to the drug quantity warranted more ex‐
planation  than  the  judge  gave.  Paulette  acknowledged  that 
his objection was “general.” He was clearly trying to walk a 
10                                                       No. 16‐1099 

fine line: he did not want to risk losing credit for acceptance 
of responsibility under  U.S.S.G. § 3E1.1  by challenging rele‐
vant conduct too vigorously. 
    In  this  appeal,  we  have  given  Paulette  the  benefit  of  the 
doubt and, contrary to the government’s view, accepted that 
he said enough in the district court about the scope of the con‐
spiracy to preserve this claim for appeal. See United States v. 
Ortiz, 431 F.3d 1035, 1038–39 (7th Cir. 2005). But his objection 
was barely developed; Paulette disavowed the probation of‐
ficer’s assessment of the conspiracy’s duration and scope but 
did not support his position with evidence or even legal anal‐
ysis. He did not dispute engaging in each drug transaction re‐
counted  in  the  presentence  report.  Nor  did  he  question  the 
accuracy of the drug quantity assigned by the probation of‐
ficer to each of those transactions. In this circumstance we will 
not deem inadequate the district court’s explanation that Pau‐
lette’s regular drug deals from 2011 through 2014 were rele‐
vant  to  the  charged  conspiracy.  Cf.  United  States  v.  Jackson, 
547 F.3d  786,  795–96  (7th Cir.  2008)  (declining  to  remand  on 
basis of district court’s explanation for rejecting “scantily de‐
veloped” sentencing claim of diminished capacity). 
    We need not pursue the details of Paulette’s further argu‐
ments about other drug amounts that, like the methampheta‐
mine  transactions,  he  wanted  the  district  court  to  exclude 
from the total drug quantity. When the methamphetamine is 
combined  with  the  cocaine  and  heroin  that  Paulette  agrees 
were properly attributed to him, his guideline sentence still is 
life imprisonment, exactly what the court understood it to be 
when deciding that 300 months is the appropriate sentence. 
                                                           AFFIRMED.